Citation Nr: 0031038	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  95-21 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran was on active service from January 1969 to 
January 1971.  He died on October [redacted], 1994.  The 
appellant is the veteran's widow.  

The matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a January 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the appellant's claim for 
service connection for the cause of the veteran's death.  
This case was previously before the Board in April 1999.


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates he died on 
October [redacted], 1994, of acute pulmonary hemorrhage 
secondary to thrombocytopenia secondary to acute 
myelogenous leukemia.

2.  No complaints, findings, or diagnoses of thrombocytopenia 
or myelogenous leukemia were present during service or for 
many years thereafter.

3.  The veteran had been service connected for post-traumatic 
stress disorder (PTSD) and ringworm; at the time of his 
death, the veteran's PTSD was rated as 30 percent disabling, 
and ringworm was rated as 0 percent disabling.

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death.

5.  There is no competent medical evidence indicating that 
the veteran's fatal leukemia was causally linked to his 
exposure to Agent Orange during service.
CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1310 (West 1991); 38 C.F.R. §§ 3.307, 
3.309, 3.312 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's cause of death 
(listed on the veteran's certificate of death as acute 
pulmonary hemorrhage secondary to thrombocytopenia secondary 
to acute myelogenous leukemia) is etiologically related to 
exposure to Agent Orange during the veteran's service in the 
Republic of Vietnam.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either a principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  A service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to the death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312 (b)(c).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including malignant tumors, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military service, served in the 
Republic of Vietnam during the Vietnam era, and has a certain 
listed disability, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164 (1999).  
Specifically, the following diseases shall be service-
connected, if the requirements of 38 C.F.R. § 3.307(a) are 
met, even if there is no record of such disease during 
service: chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 C.F.R. § 3.309(e).

The appellant is not contending that the veteran suffered 
from one of the diseases associated with exposure to certain 
herbicide agents under 38 C.F.R. § 3.309(e).  Instead, the 
appellant is claiming direct service connection for cause of 
the veteran's death under the provisions of 38 C.F.R. 
§ 3.303.

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans' Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits.  That 
law provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by VA and provides for VA to arrange for a medical 
examination and opinion in certain circumstances.  In the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See Veterans' Claims Assistance Act 
of 2000, Pub. L. No. 106-475, Section 3(a), 114 STAT. 2096 
(2000) (to be codified at 38 U.S.C. § 5103A).

After reviewing the evidence of record, which includes a 
recent VA physician's opinion and clinical records of the 
veteran's terminal period of hospitalization, the Board finds 
that the RO has taken appropriate steps to develop the 
evidence and that no further assistance is required.

Service medical records reflect no diagnoses of 
thrombocytopenia or myelogenous leukemia.  The evidence of 
record shows that during his lifetime, the veteran was 
service connected for PTSD and ringworm.

Medical records indicate that the veteran was first diagnosed 
with leukemia in October 1992, more than 20 years after his 
separation from service.  October 1994 VA clinical records of 
the veteran's terminal period of hospitalization include a 
diagnosis of Acute Myelogenous Leukemia, M4.

In support of her contention, the appellant has submitted 
letters from a VA physician.  In an August 1993 letter, the 
VA physician indicated that the veteran's leukemia had a 
chromosomal abnormality involving an inversion of chromosome 
16.  He went on to state that this was significant because 
"secondary leukemias (i.e., caused by exposure to prior 
chemotherapy, radiation, or toxins) frequently have abnormal 
chromosomes."  In a July 1994 letter, the VA physician 
further stated that although "there is no evidence of 
causation, leukemias secondary to drug or toxin exposure 
frequently are associated with chromosomal abnormalities."  

Correspondence from the Department of the Army dated in March 
2000 indicated that the veteran was likely exposed to Agent 
Orange during service.

In April 1999 the Board remanded this case for the purpose of 
obtaining an opinion concerning the etiology of the veteran's 
fatal leukemia.  In June 2000 a response was received from an 
attending physician at the VA Medical Center in Hines, 
Illinois.  The physician's letter (recorded here in its 
entirety) was as follows:

As an assistant professor of medicine, 
boarded in Hematology and Medical 
Oncology, I have reviewed [the veteran's] 
medical record and reviewed the relevant 
medical literature on the association of 
exposure to Dioxin related compounds such 
as Agent Orange and the development of 
Acute Myelogenous Leukemia (AML) as 
instructed.  Briefly summarizing, [the 
veteran] was a Vietnam veteran who likely 
had exposure to Agent Orange.  He was 
service connected 30% for PTSD and 0% for 
Ringworm Infection.  At age 43, on 
10/4/92 he was diagnosed with AML, type 
M4eo, or a myelomonocytic leukemia with 
increased eosinophils noted in his bone 
marrow.  He had the classic inversion of 
chromosome 16 associated with this 
leukemia.  AML type M4eo accounts for 
approximately 15% of AML cases in this 
country.  The incidence of AML is 15 per 
100,000 persons.  Predisposing factors 
are chronic benzene exposure, radiation 
exposure, and exposure to alkylating 
agents such as prior chemotherapy.  There 
can be a familial predisposition to this 
type of leukemia but this was not noted 
in the medical record.  He had many other 
medical problems including morbid obesity 
with right-sided heart failure, sleep 
apnea and COPD, a history of depression 
and substance abuse; he had pneumonia at 
initial presentation of the leukemia and 
had frequent central line infections 
including GMRSA bacteremia, and right leg 
ulcers and cellulitis.  He received 
standard induction chemo, this type of 
leukemia is considered to have a 
relatively good prognosis compared to 
other leukemias, but unfortunately in 
this case he had recurrence treated with 
more aggressive chemotherapy and 
eventually succumbed to pulmonary 
hemorrhage related to thrombocytopenia on 
10/[redacted]/94.  Dioxin and related compounds 
likely do present a cancer risk to humans 
based on current scientific evidence from 
animal experiments and epidemiologic data 
from industrial exposures.  The extent of 
that risk remains unknown and the exact 
biochemical mechanism of carcinogenesis 
is undetermined.  Yet patterns of disease 
have been reported.  These include 
respiratory cancers, cutaneous disorders 
such as chloracne, porphyria, also 
Hodgkin's and Non-Hodgkin's lymphomas, 
multiple myeloma and soft tissue 
sarcomas.  Leukemia has not been commonly 
associated with Dioxin or herbicide 
exposure.  I performed a Medline 
literature search and the most relevant 
data comes from follow up of an 
industrial accident that occurred in 
Seveso, Italy in July 1976.  An explosion 
in a chemical plant released 2,3,7,8-
tetrachlorodibenzo-p-dioxin (TODD) into 
the environment and exposed 19,637 
people.  Italian health authorities had 
to relocate pregnant women and children 
after the accident.  Investigators from 
the University of Milan have reported the 
long-term health outcomes of this 
population.  The most recent statistics 
are published in Leukemia 13 Suppl. 
1:572-4, April 1999 and indicates a trend 
towards increased risk of leukemia, 
Relative Risk of 2.0 but the 95% 
Confidence Interval ranges from 0.3 to 
14.6.  The investigators admit that this 
does not meet statistical significance 
and they have been criticized for not 
having baseline, pre-event public health 
data on the incidence of leukemia and 
definition of exposure was based merely 
on residence.  Unfortunately there is no 
other clinical data that leukemia is 
associated with Dioxin exposure.

The VA physician concluded his letter as follows:

Based on this review of current 
information, in my opinion, there is 
insufficient scientific and medical data 
to support the conclusion that [the 
veteran's] AML was associated with Agent 
Orange exposure.  Naturally, as more 
research is done on leukemogenesis and 
dioxin this opinion may change. 

The Board finds that the preponderance of the evidence is 
against the appellant's contention that the veteran's fatal 
leukemia was related to exposure to Agent Orange during 
service.  The veteran's exposure to Agent Orange during 
service has been conceded.  However, the Board notes that the 
August 1993 and July 1994 letters, while raising some 
suspicion about the contended causal relationship, do not 
specifically link the veteran's fatal leukemia to exposure to 
Agent Orange.  The June 2000 VA physician's letter, after 
noting the veteran's medical history, and after surveying the 
literature on the subject, concluded that there was 
insufficient scientific and medical data to support the 
conclusion that the veteran's fatal leukemia was associated 
with Agent Orange exposure.  It was this latter opinion that 
specifically addressed the particular relevant facts in this 
case and it was that physician's opinion that there is 
insufficient scientific and medical data to support the 
conclusion that the veteran's fatal leukemia was associated 
with Agent Orange exposure.  For the foregoing reasons, the 
Board finds that this latter opinion outweighs the two brief 
August 1993 and July 1994 physician statements.

The appellant's representative has argued that the March 2000 
VA physician did not answer the question requested (whether 
it was as likely or not that the veteran's fatal leukemia was 
caused by exposure to Agent Orange) in the Board's April 1999 
Remand.  While it is true that the physician did not use the 
requested words per se, his answer ("there is insufficient 
scientific and medical data to support the conclusion that 
[the veteran's] AML was associated with Agent Orange 
exposure") does clearly indicate that there was no evidence 
of a relationship between exposure to Agent Orange and the 
veteran's fatal leukemia.  As the physician was unable to 
find any medical or scientific support for the contended 
nexus, it obviously follows that it is not as or more likely 
as not that there is such an etiological relationship. 

Based on the foregoing, it is clear that a service-connected 
disability or exposure to Agent Orange was neither the 
immediate or underlying cause of death or etiologically 
related thereto.  The appellant's claim for service 
connection for the cause of the veteran's death must 
therefore be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
appellant's claim for service connection for the cause of the 
veteran's death must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	R. F. WILLIAMS	
	Veterans Law Judge
	Board of Veterans' Appeals

 
